           Case 2:14-cr-00309-TLN-EFB Document 245 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:14-CR-00309-TLN
11
                                   Plaintiff,            ORDER SEALING DOCUMENTS
12
                            v.
13
     CARISSA CARPENTER,
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
19 Request to Seal, IT IS HEREBY ORDERED that Exhibit 3 to Government’s Opposition to Defendant’s

20 Motion for Reconsideration of Denial of Compassionate Release, pertaining to Defendant Carissa

21 Carpenter, and the Government’s Request to Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23 States and counsel for Defendant, Carissa Carpenter.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s request, sealing the Governments’s Request and Exhibit 3 serves a compelling
27 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28 Government would be harmed. In light of the public filing of its notice of request to seal, the Court

                                                         1
30
           Case 2:14-cr-00309-TLN-EFB Document 245 Filed 09/30/20 Page 2 of 2

 1 further finds that there are no additional alternatives to sealing the Government’s exhibits that would

 2 adequately protect the compelling interests identified by the Government.

 3          IT IS SO ORDERED.

 4 DATED: September 30, 2020

 5

 6

 7
                                                                   Troy L. Nunley
 8                                                                 United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
